     18-13571-smb                 Doc 1           Filed 11/16/18           Entered 11/16/18 15:08:54                           Main Document
                                                                          Pg 1 of 36




  United States Bankruptcy Court for the:

  Southern District of New York

  Case number (If known):                                   Chapter 15                                                                        ❑ Check if this is an
                                                                                                                                                  amended filing



Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                                12/15
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor's name and case number (if known).



1. Debtor's name
                                                The Bankruptcy Estate of Norske Skogindustrier ASA


2. Debtor's unique identifier               For non-individual debtors:

                                                   ❑    Federal Employer Identification Number (El N)

                                                   Rf    Other 920 148 026                        . Describe identifier

                                            For Individual debtors:

                                                   ❑    Social Security number:     xxx - xx-

                                                   ❑    Individual Taxpayer Identification number (ITIN): 9 xx — xx —

                                                   ❑    Other                                     . Describe identifier



3. Name of foreign
   representative(s)                        Tom Hugo Ottesen

4. Foreign proceeding in which
   appointment of the foreign               Case No. 17-198212KON-OBYF/1, Oslo County Court
   representative(s) occurred

5. Nature of the foreign
                                            C,theck one:
   proceeding
                                            ~
                                            ~J Foreign main proceeding
                                            ❑     Foreign nonmain proceeding
                                            ❑     Foreign main proceeding, or in the alternative foreign nonmain proceeding


6. Evidence of the foreign                  ❑     A certified copy, translated into English, of the decision commencing the foreign proceeding and
   proceeding                                     appointing the foreign representative is attached.

                                            ❑     A certificate, translated into English, from the foreign court, affirming the existence of the foreign
                                                  proceeding and of the appointment of the foreign representative, is attached.

                                            21    Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
                                                  representative is described below, and relevant documentation, translated into English, is attached.
                                                   An English translation of the Oslo County Court's decision to open
                                                   bankruptcv proceedings and appoint Mr. Ottesen as trustee.

7. Is this the only foreign                 ❑      No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
   proceeding with respect to                     debtor is pending.)
   the debtor known to the
                                                  Yes
   foreign representative(s)?



Official Form 401                                  Chapter 15 Petition for Recognition of a Foreign Proceeding                                  page 1
   18-13571-smb          Doc 1       Filed 11/16/18           Entered 11/16/18 15:08:54                               Main Document
                                                             Pg 2 of 36




Debtor      The Bankruptcy Estate of Norske Skogindustrien                              Case number
            Name



8. Others entitled to notice     Attach a list containing the names and addresses of:
                                 (i)    all persons or bodies authorized to administer foreign proceedings of the debtor,
                                 (ii) all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this
                                      petition, and
                                 (iii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.


s. Addresses                     Country where the debtor has the center of Its                Debtor's registered office:
                                 main Interests:


                                 Norway                                                         C/o Tom Hucio Ottesen
                                                                                               Number        Street

                                                                                                1752 Vika
                                                                                               P.O. Box

                                                                                                Oslo 0122
                                                                                               City            State/Province/Region    ZIP/Postal Code


                                                                                                Norwav
                                                                                               Country




                                 Individual debtor's habitual residence:                       Address of foreign representative(s):


                                                                                                Tom Hugo Ottesen
                                 Number        Street

                                                                                                1752 Vika
                                 P.O. Box                                                      P.O. Box

                                                                                                Oslo 0122
                                 City            State/Province/Region   ZIP/Postal Code       City            State/Province/Region    ZIP/Postal Code


                                                                                                Norwav
                                 Country                                                       Country




1o. Debtor's website (URL)




11. Type of debtor               Check one:

                                 RJ     Non-individual (check one):

                                         ❑    Corporation. Attach a corporate ownership statement containing the information
                                              described in Fed. R. Bankr. P. 7007.1.

                                          ❑   Partnership

                                         id   other. Specify:    Bankruptcy Estate
                                 ❑      Individual




 Official Form 401                      Chapter 15 Petition for Recognition of a Foreign Proceeding                                    page 2
   18-13571-smb             Doc 1       Filed 11/16/18            Entered 11/16/18 15:08:54                            Main Document
                                                                 Pg 3 of 36




Debtor         The Bankruptcy Estate of Norske Skogindustrit         l                    Case numberykmm>
               Name



12. Why is venue proper in this     Check one:
   district?                        ❑ Debtor's principal place of business or principal assets in the United States are in this district.
                                    ❑     Debtor does not have a place of business or assets in the United States, but the following
                                          action or proceeding in a federal or state court is pending against the debtor in this district:


                                    id If neither box is checked, venue is consistent with the interests of justice and the convenience
                                       of the parties, having regard to the relief sought by the foreign representative, because:
                                           Debtor possess assets within the District.

13.Signature of foreign
                                    I request relief in accordance with chapter 15 of title 11, United States Code.
   representative(s)

                                     am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the
                                    relief sought in this petition, and I am authorized to file this petition.

                                      have examined the information in this petition and have a reasonable belief that the
                                    information is true and correct.

                                    I declare        er penal     f perjury " t th foregoing is true and correct,


                                    X                                                               Tom Hugo Ottesen
                                         Signature f foreig representative                         Printed name


                                    Executed on          I I    ) 5 2ar~
                                                          M /DD/ YYYY


                                    x
                                        Signature of foreign representative                        Printed name


                                    Executed on
                                                        MM /DD/ YYYY



14.Signature of attorney            )c                                                             Date         11/16/18
                                         Signature of Attorney for foreign representative                      MM /DD/YYYY

                                        Warren Gluck
                                        Printed name
                                        Holland & Knight LLP
                                        Firm name
                                        31 W. 52nd St., 13th Floor
                                        Number         Street
                                        New York                                                     NY             10019
                                        City                                                           State           ZIP Code


                                        (212) 513-3200                                                  warren.gluck@hklaw.com
                                        Contact phone                                                  Email address



                                        4701421                                                         NY
                                        Bar number                                                     State




 Official Form 401                       Chapter 15 Petition for Recognition of a Foreign Proceeding                                    page 3
18-13571-smb          Doc 1      Filed 11/16/18      Entered 11/16/18 15:08:54                Main Document
                                                    Pg 4 of 36




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                   ---------------------------x
                                                               Chapter 15
 In re:
                                                               Case No. 18-              ()
 THE BANKRUPTCY ESTATE OF
 NORSKE SKOGINDUSTRIER ASA

                           Debtor in a
                           Foreign Proceeding.
      ---------------------------------------------------x


                  LIST FILED PURSUANT TO BANKRUPTCY RULE 1007(a)(4)

          I, Tom Hugo Ottesen, duly appointed trustee and foreign representative ("Petitioner" or

"Trustee") of the bankruptcy estate of Norske Skogindustrier ASA ("Norske Skogindustrier

Estate"), a Norwegian bankruptcy estate currently being administered under the supervision of the

Oslo County Court (the "Oslo Court"), Case No. 17-198212KON-OBYF/1, (the "Norway

Bankruptcy"), pursuant to Bankruptcy Act of 8 June 1984 No. 58 (the "Norway Bankruptcy

Act"), hereby submits the following information as required by Rule 1007(a)(4) of the Federal

Rules of Bankruptcy Procedure, which provides:

          In addition to the documents required under § 1515 of the Code, a foreign
          representative filing a petition for recognition under chapter 15 shall file with the
          petition: (A) a corporate ownership statement containing the information described
          in Rule 7007.1; and (B) unless the court orders otherwise, a list containing the
          name and address of all persons or bodies authorized to administer foreign
          proceedings of the debtor, all parties to litigation pending in the United States in
          which the debtor is a party at the time of the filing of the petition, and all entities against
          whom provisional relief is sought under § 1519 of the Code.

Fed. R. Bankr. P. 1007(a)(4).

                               Statement under Fed. R. Bankr. P. 7007.1

          The Trustee hereby states that no company currently owns 10% or more of the Norske

Skogindustrier Estate's equity interests.
18-13571-smb         Doc 1       Filed 11/16/18    Entered 11/16/18 15:08:54      Main Document
                                                  Pg 5 of 36




                         Name and Address of All Parties Authorized to
                      Administer Foreign Proceedings for the Foreign Debtor

         The following individual, with the corresponding business address, has been duly

appointed as Trustee for the Norske Skogindustrier Estate by the Oslo Court:

           Tom Hugo Ottesen                               Haakon VIIs Street 10
                                                          Oslo Postal Address: Kvale Advokatfirma
                                                          DA, PO Box 1752 Vika, 0122 OSLO,
                                                          Norway.


               All Parties to Litigation in which the Foreign Debtor Is a Party that Is
                Pending in the United States at the time of the Filing of the Petition

         There is no known pending litigation in the United States in which Norske Skogindustrier

ASA or the Norske Skogindustrier Estate is a party.

        All Entities Against Whom Provisional Relief Is Sought under 11 U.S.C. & 1519

         The Trustee is not seeking provisional relief at this time.

         I declare, under penalty of perjury under the laws of the United States of America, that the

information set forth above is based on my current knowledge, information and belief after

reasonable inquiry, and, in contemplation of and subject to supplementation, is true and correct.

Dated: Oslo, Norway          /
                   l             S—   2018

                                                         TOM HUGO          T
                                                         Trustee of the Norske Skogindustrier Estate




                                                     2
N61567515_v2
 18-13571-smb        Doc 1      Filed 11/16/18        Entered 11/16/18 15:08:54   MainTRANSLATION
                                                                             IN-HOUSE  Document
                                                     Pg 6 of 36



III
            KVALE
  IN-HOUSE TRANSLATION OF OSLO COUNTY COURT'S VERDICT TO OPEN BANKRUPTCY
  PROCEEDINGS IN NORSKE SKOGINDUSTRIER ASA (911 750 961)




                                       OSLO COUNTY COURT




  Pronounced: 19.12.2017 at Oslo Court
  Case no.: 17-198212KON-OBYF/1
  Judge: Judge Helge Johannessen
  Case applies to: Bankruptcy petition


  Norske Skogindustrier ASA                 911 750 961




  No restrictions to access to public reproduction
18-13571-smb     Doc 1    Filed 11/16/18    Entered 11/16/18 15:08:54IN-HOUSE YlZANS'LA?YUN
                                                                        Main Document
                                           Pg 7 of 36



 III           KVALP
 The judge presented bankruptcy petition received on 19 December 2017.



                                           RULING

 Norske Skogindustrier ASA has delivered a petition to have their estate taken under
 bankruptcy proceedings. It appears that the petition was decided upon by the company's
 board of directors on 19 December 2017. The petition fulfils the formal requirements of
 the Bankruptcy Act § 66, second paragraph.

 The debtor has provided information that the company's total debt is
 NOK 9 244 443 378 and that the company's assets have a recorded value of
 NOK 2 871 309 928. The company's operations are ongoing. The number of employees
 is 33.

 The court bases its ruling on the information provided by the debtor. The company is
 therefore considered not to be in a position to meet its obligations as they become due.
 The payment difficulties are not of a temporary nature, and the conditions to grant the
 petition set out in the Bankruptcy Act § 60 cf. §§ 61 and 62 are therefore present.



                                        DECISION

 The estate of Norske Skogindustrier ASA, Business Register Number 911 750 961,
 Po box 294 Skøyen, 0213 Oslo, business address Karenslyst Alle 49, 0279 Oslo, is to be
 taken under bankruptcy proceedings.




 The ruling was pronounced on 19.12.2017 at 10:30 am.

 The deadline in accordance with the Creditors' Security Act, §1-2 is considered to be
 19.12.2017.
 The deadline for sending claims to the trustee is 23.01.2018.


 As trustee, cf. the Bankruptcy Act §77, the following was appointed:
 Lawyer:               Tom Hugo Ottesen
 Office:               Haakon VIIs gate 10               Telephone: 22 47 97 00
 Postal address:       Kvale Advokatfirma DA             Fax: 210585 85
                       PO Box 1752 Vika, 0122 OSLO



                                                                  17-198212KON-OBYF/1
18-13571-smb     Doc 1    Filed 11/16/18    Entered 11/16/18 15:08:541N-HUUSL'
                                                                        Main Document
                                                                               1KANSLA'IYUN
                                           Pg 8 of 36



 III
               KVALP
 The creditors' meeting in accordance with the Bankruptcy Act §78 first paragraph, no. 3,
 is scheduled for Tuesday 23 January 2018 at 9 a.m. in Courtroom 616 at the Oslo County
 Court's premises at Oslo District courthouse, C. J. Hambros plass 4, Oslo. The debtor is
 obliged to attend.

 The debtor or legal representative is unauthorized to dispose of the estate or its assets.
 The debtor is required by Section XI of the Bankruptcy Act to assist the trustee with
 obtaining an overview of its financial situation etc. The debtor is required to contact the
 trustee immediately.



                                      Court dismissed


                                           [sign.]
                                     Helge Johannessen




 The court record of the proceedings and schedule of hearings will be served to the
 debtor.

 The ruling may be appealed to the Court of Appeal. An appeal must be sent directly to
 Oslo County Court (Oslo byfogdembete) within one month of being served.

 Appellants must pay a fee of NOK 6,294.




                                                                    17-198212KON-OBYF/1
18-13571-smb                 Doc 1        Filed 11/16/18            Entered 11/16/18 15:08:54                        Main Document
                                                                   Pg 9 of 36


Warren E. Gluck, Esq.
Richard A. Bixter, Jr., Esq. (pro hac pending)
Sheila (Qian) Shen, Esq.
HOLLAND & KNIGHT LLP
31 West 52nd Street
New York, NY 10019
Phone: 212-513-3200
Fax: 212-385-9010
warren.gluck@hklaw.com
richard.bixter@hkalw.com
qian.shen@hklaw.com

Counsel for the Petitioner

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------x
                                                          :                      Chapter 15
 In re:                                                   :
                                                          :                      Case No. 18-_______ (___)
 THE BANKRUPTCY ESTATE OF                                 :
 NORSKE SKOGINDUSTRIER ASA                                :
                                                          :
                            Debtor in a                   :
                            Foreign Proceeding.           :
 ---------------------------------------------------------x


     VERIFIED PETITION FOR RECOGNITION OF FOREIGN INSOLVENCY
  PROCEEDING AND APPLICATION FOR ADDITIONAL RELIEF PURSUANT TO
SECTIONS 1504, 1507, 1509, 1515, 1517, 1520 AND 1521 OF THE BANKRUPTCY CODE

             Tom Hugo Ottesen, duly appointed trustee and foreign representative (“Petitioner” or

“Trustee”) of the bankruptcy estate of Norske Skogindustrier ASA (“Norske Skogindustrier

Estate”), a bankruptcy estate currently being administered under the supervision of the Oslo

County Court (the “Oslo Court”), Case No. 17-198212KON-OBYF/1 (the “Norway

Bankruptcy”), pursuant to the Bankruptcy Act of 8 June 1984 No. 58 (the “Bankruptcy Act”)1

by its undersigned United States counsel, Holland & Knight LLP, respectfully submits the Official


1
    Excepts of the relevant provisions of the Norway Bankruptcy Act are attached as Exhibit 1 to the Foreign Counsel Declaration.




                                                                         1
18-13571-smb      Doc 1    Filed 11/16/18 Entered 11/16/18 15:08:54              Main Document
                                         Pg 10 of 36


Form Petition, this Verified Petition (together, the “Petition”), the accompanying Declaration of

Jon Skjørshammer executed on November 16, 2018 (the “Foreign Counsel Declaration”), and

the Declaration of Tom Hugo Ottesen, executed on November 15, 2018 (the “Ottesen

Declaration”), for entry of an Order pursuant to chapter 15 of title 11 of the United States Code,

11 U.S.C. § 101 et seq. (the “Bankruptcy Code”):

       (i)     recognizing the Norway Bankruptcy as a foreign main proceeding, pursuant to
               chapter 15 of the Bankruptcy Code, and Petitioner as the Norske Skogindustrier
               Estate’s foreign representative under sections 1509 and 1517 of the Bankruptcy
               Code;

       (ii)    granting automatic relief pursuant to section 1520 of the Bankruptcy Code to the
               Petitioner and the Norske Skogindustrier Estate;

       (iii)   granting other and additional relief pursuant to sections 1507 and 1521(a) and (b)
               of the Bankruptcy Code, including:

               (a) authorizing Petitioner to examine witnesses, take evidence and seek the
                   production of documents concerning the assets, affairs, rights obligations or
                   liabilities of Norske Skogindustrier ASA and/or the Norske Skogindustrier
                   Estate, so as to ascertain critical information concerning Norske Skogindustrier
                   ASA and/or the Norske Skogindustrier Estate’s assets as well as claims against
                   third parties (as set forth in detail below and in the accompanying Ottesen and
                   Foreign Counsel Declarations);

               (b) granting the Petitioner authority to assert claims of Norske Skogindustrier ASA
                   and/or the Norske Skogindustrier Estate against parties that are subject to the
                   jurisdiction of courts in the United States;

               (c) ordering that the administration or realization of any assets of Norske
                   Skogindustrier ASA and/or the Norske Skogindustrier Estate within the
                   territorial jurisdiction of the United States be entrusted to the Petitioner as the
                   exclusive representative of the Norske Skogindustrier Estate in the United
                   States; and

               (d) granting such other and further relief as the Court may deem just and proper.

                                PRELIMINARY STATEMENT

       1.      This Court previously has noted that “[u]nique to the Bankruptcy Code,” chapter

15 contains a statement of purpose, which is: “to incorporate the Model Law on Cross-Border

Insolvency so as to provide effective mechanisms for dealing with cases of cross-border insolvency



                                                  2
18-13571-smb      Doc 1     Filed 11/16/18 Entered 11/16/18 15:08:54            Main Document
                                          Pg 11 of 36


. . . .” In re Bear Stearns High-Grade Structured Credit Strategies Master Fund, Ltd., 374 B.R.

122, 126 (Bankr. S.D.N.Y. 2007) (quoting 11 U.S.C. § 1501), aff’d, 389 B.R. 325, 339 (S.D.N.Y.

2008).    Among the express objectives of chapter 15 is to promote the “fair and efficient

administration of cross-border insolvencies that protects the interests of all creditors, and other

interested entities, including the debtor[.]” 11 U.S.C. § 1501(a)(3).

         2.    The Petitioner requests recognition of the Norway Bankruptcy as a foreign main

proceeding to ensure that any assets in the United States, including but not limited to claims, are

properly administered, and that the Norske Skogindustrier Estate or the Petitioner, as appropriate,

are enabled to commence any relevant or appropriate litigation or discovery in United States

Courts. Ottesen Declaration, ¶¶ 44-48. The Petitioner is currently investigating the assets and

potential claims of Norske Skogindustrier ASA and the Norske Skogindustrier Estate, and seeks

the authority to commence relevant discovery in the event that the Petitioner’s investigation deems

such discovery necessary and appropriate. Ottesen Declaration, ¶ 46-47.

         3.    As this Petition, the accompanying declarations and the exhibits thereto

demonstrate, the Norway Bankruptcy should be recognized as a foreign main proceeding.

         4.    The Petitioner seek precisely the type of relief that chapter 15 was designed to

provide, and the Norway Bankruptcy and this Petition meet all the requirements for recognition

and the requested relief. In particular, the Petitioner was appointed by the Oslo Court to administer

the Norske Skogindustrier Estate, including all of Norske Skogindustrier ASA’s and the Norske

Skogindustrier Estate’s assets, liabilities, and any ongoing business occurring in connection with

the court-ordered Norway Bankruptcy pursuant to the Bankruptcy Act, a law relating to insolvency

or adjustment of debt. Ottesen Declaration, ¶ 29; Foreign Counsel Declaration, ¶ 13.




                                                 3
18-13571-smb      Doc 1    Filed 11/16/18 Entered 11/16/18 15:08:54            Main Document
                                         Pg 12 of 36


       5.      Likewise, the Norway Bankruptcy is a collective judicial proceeding as referenced

in 15 U.S.C. § 101(23), subject to the oversight and control of the Oslo Court, encompassing all

creditors and stakeholders of the Norske Skogindustrier Estate, which is pending in Norway, the

country in which Norske Skogindustrier ASA (“Norske Skogindustrier”) was formed, maintains

its registered office, maintains its center of main interests (“COMI”), and where the Petitioner is

engaged in substantial, non-transient economic activity associated with the administration of the

Norske Skogindustrier Estate. Ottesen Declaration, ¶¶ 31-41.

       6.      Pursuant to section 1516(c) of the Bankruptcy Code, Norway is presumed to be the

Norske Skogindustrier Estate’s COMI because Norske Skogindustrier was incorporated there and

maintains its registered office there and because the Petitioner is administering the Norske

Skogindustrier Estate from Norway. Ottesen Declaration, ¶¶ 36-39.          This Petition and the

accompanying declarations further demonstrate that the Norske Skogindustrier Estate’s

counterparties and creditors have clear and actual knowledge that Norske Skogindustrier is a

Norwegian entity. Ottesen Declaration, ¶ 40. Since at least the commencement of the Norway

Bankruptcy on December 19, 2017, Norway has been the obvious and demonstrable “nerve center”

of Norske Skogindustrier Estate’s ongoing operations. Hence, the Norway Bankruptcy is a

“foreign main proceeding” within the meaning of sections 101(23), 1502(4), 1516(c), and

1517(b)(1) of the Bankruptcy Code.

       7.      This District has recognized similar liquidation proceedings by Nordic entities as

foreign main proceedings under similar circumstances. In re Containership Company (TCC) A/S,

Case No. 11-12622 (Bankr. S.D.N.Y. July 1, 2011) (granting recognition of Danish liquidation as

a foreign main proceeding); In re Atlas Shipping A/S, Case. No. 09-10314 (Bankr. S.D.N.Y.

February 25, 2009) (granting recognition of Danish liquidation as a foreign main proceeding); In




                                                4
18-13571-smb     Doc 1     Filed 11/16/18 Entered 11/16/18 15:08:54           Main Document
                                         Pg 13 of 36


re Britannia Bulkers A/S, Case No. 08-15187 (Bankr. S.D.N.Y. January 30, 2009) (granting

recognition of Danish liquidation as a foreign main proceeding and granting discovery requests);

See also, Cunard S.S. Co. v. Salen Reefer Servs. AB, 773 F.2d 452 (2d Cir. 1985) (vacating an

attachment against a Swedish debtor’s assets and recognizing a Swedish foreign insolvency

proceeding).

       8.      Moreover, the relief requested here – authorization to take discovery in support of

a foreign insolvency proceeding and prospective claims arising from the company’s transactions

prior to commencement of the insolvency proceeding – has been granted recently by this and other

courts in similar contexts. See In re Platinum Partners Value Arbitrage Fund LP, No. 16-12925

(SCC) (Bankr. S.D.N.Y.) (recognizing foreign liquidation as a foreign main proceeding and

authorizing broad discovery); In re Niton Fund SPC, 15-13252 (SMB) (Bankr. S.D.N.Y.)

(recognizing foreign liquidation as a foreign main proceeding and authorizing discovery); In re

Lawndale Group S.A., No. 15-11352 (SCC) (Bankr. S.D.N.Y. July 6, 2015) (recognizing

liquidation of British Virgin Islands entity as foreign main proceeding and granting 1521(a)(4)

request to engage in intermediary bank discovery regarding claims); In re Pioneer Freight

Futures, No. 13-12324 (Bankr. S.D.N.Y. Aug. 23, 2013) (recognizing foreign liquidation as

foreign main proceeding and granting similar intermediary bank discovery relief); In re Farenco

Shipping Co. Ltd., 11-14138 (REG) (Bankr. S.D.N.Y. Sept. 7, 2011) (recognizing foreign

liquidation as a foreign main proceeding and granting, inter alia, intermediary bank discovery

relief sought); In re Transfield ER Cape Ltd., No. 10-106270 (MG) (Bankr. S.D.N.Y. Jan. 13,

2011) (BVI liquidation considered a foreign main proceeding and subsequently, intermediary bank

discovery in respect of third party claims sought and obtained without objection on notice to

Court); In re Saad Invs. Fin. Co. (No. 5) Ltd., No. 09-13985 (KG) (Bankr. D. Del. Dec. 17, 2009)




                                                5
18-13571-smb       Doc 1    Filed 11/16/18 Entered 11/16/18 15:08:54           Main Document
                                          Pg 14 of 36


(recognizing Cayman Islands liquidation as foreign main proceeding and, in 2014, granting bank

discovery relief); see also In re Tranen Capital Alternative Investment Fund Ltd., No. 15-12620

(SHL) (Bankr. S.D.N.Y. Oct. 29, 2015) (recognizing foreign insolvency proceeding as a foreign

main proceeding and granting principal requested relief - 1521(a)(4) discovery); In re British

American Isle of Venice (BVI), Ltd., 441 B.R. 713 (Bankr. S.D. Fla. 2010) (recognition of offshore

funds as foreign main proceedings); In re Grand Prix Assocs., Inc., No. 09-16545 (DHS), 2009

WL 1410519 (Bankr. D.N.J. May 18, 2009) (recognizing BVI liquidation as foreign main

proceeding).

        9.      The Norske Skogindustrier Estate maintains intangible assets in the United States

and in this District.

        10.     For all of these reasons and as will be shown below, the Petitioner respectfully

submits that: (i) the Norway Bankruptcy is a foreign main proceeding within the meaning of

sections 101(23) and 1502(4) of the Bankruptcy Code; (ii) the Petitioner is the duly appointed

foreign representative of the Norske Skogindustrier Estate within the meaning of section 101(24);

(iii) the Petitioner and the Petition comply with all the requirements of section 1515 and

Bankruptcy Rule 1007(a)(4); and (iv) recognition of the Norway Bankruptcy would not be contrary

to public policy under Bankruptcy Code section 1506.

        11.     Under the circumstances, this Court can and should enter an order recognizing the

Norway Bankruptcy as a foreign main proceeding under section 1517(b)(l) and granting additional

relief as set forth in sections 1507, 1520 and 1521 of the Bankruptcy Code.

                                 JURISDICTION AND VENUE

        12.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334,

and sections 109 and 1501 of the Bankruptcy Code.




                                                 6
18-13571-smb         Doc 1   Filed 11/16/18 Entered 11/16/18 15:08:54          Main Document
                                           Pg 15 of 36


        13.     Venue of this proceeding is proper in this District pursuant to 28 U.S.C. § 1410(3)

because Norske Skogindustrier has property in the United States and within this District.

        14.     The Norske Skogindustrier Estate satisfies the property requirement in 11 U.S.C. §

109(a). See In re Barnet, 737 F.3d 238, 247-51 (2d Cir. 2013).

        15.     Additionally, entities from which the Petitioner will potentially be seeking

discovery also are subject to jurisdiction in this District.

        16.     This is a core proceeding under 28 U.S.C. § 157(b)(2)(P).

                                   FACTUAL BACKGROUND

                      Norske Skogindustrier’s Pre-Liquidation Operations

        17.     Norske Skogindustrier is a Norwegian limited liability company organized under

the laws of Norway, with its registered office at P.O. Box 294 Skoyen, Oslo, Norway and its

principal place of business located at Karenslyst Alle 49, 0279, Oslo, Norway.              Ottesen

Declaration, ¶ 10.

        18.     Norske Skogindustrier’s primary operations consisted of acting as ultimate parent

company for various paper production subsidiaries and holding companies. Through Norwegian

holding companies Norske Treindustrier AS, Norske Skog Holding AS (“NSH”), Norske Skog

AS (“NSAS”) and operating companies throughout the world, Norske Skogindustrier operated

paper mills primarily located in Europe and Australia (the “Norske Enterprise”). The Norske

Enterprise is one of the largest producers of newsprint and magazine paper in the world. Ottesen

Declaration, ¶ 11.

        19.     The Norske Enterprise has the following corporate structure:




                                                   7
18-13571-smb      Doc 1      Filed 11/16/18 Entered 11/16/18 15:08:54         Main Document
                                           Pg 16 of 36




Ottesen Declaration, ¶ 12.

       20.     Norske Skogindustrier was the ultimate parent of the Norske Enterprise. Prior to

commencement of the Norway Bankruptcy, all major financing and operational decisions for the

Norske Enterprise were made by the board of directors for Norske Skogindustrier (“Norske

Board”). Ottesen Declaration, ¶ 13.

       21.      Cyrus Capital Partners L.P. (“Cyrus”) is a hedge fund sponsor, and in its role as

sponsor for several investment vehicles, Cyrus acted as agent and advisor to ultimate holders of a

number of the Norske Enterprise's debt instruments. In December 2015 through April 2016, Cyrus

became one of Norske Skogindustrier’s largest shareholders. Ottesen Declaration, ¶ 14.

       22.     The Norske Enterprise went through a series of refinancing and restructuring

transactions in February 2015 (“First Restructuring”). A portion of Norske Skogindustrier’s

unsecured debt instruments maturing in 2015, 2016, 2017, and 2033 (“Subordinated Unsecured

Notes”) were exchanged (“Exchange Offer”) for new unsecured debt instruments maturing in

2021 and 2023 issued by NSH, a newly established intermediary holding company (“Prior

Exchange Notes”). Ottesen Declaration, ¶ 15.




                                                8
18-13571-smb     Doc 1    Filed 11/16/18 Entered 11/16/18 15:08:54             Main Document
                                        Pg 17 of 36


        23.   The Prior Exchange Notes were guaranteed by certain other companies within the

Norske Enterprise, including Norske Skogindustrier. Ottesen Declaration, ¶ 15.

        24.   The holders of Subordinated Unsecured Notes who participated in the Exchange

Offer received a combination of Prior Exchange Notes and cash more or less equal to the market

value of the respective Subordinated Unsecured Notes they offered for exchange along with a

small premium. Ottesen Declaration, ¶ 16.

        25.   In addition to the Exchange Offer, the First Refinancing included the establishment

of NSAS, a second new intermediary holding, in order to purchase all of Norske Skogindustrier’s

ownership interests in the Norske Enterprise’s operating companies (the “Drop Down”) and to

issue new senior secured notes maturing in 2019 (“Senior Secured Notes”). Ottesen Declaration,

¶ 17.

        26.   The Senior Secured Notes were secured by, inter alia, all issued share capital in the

Norske Enterprise’s European and Australian operating companies, as well as the Norske

Enterprise’s intermediary holding companies. The Senior Secured Notes were guaranteed by

Norske Skogindustrier. Ottesen Declaration, ¶ 17.

        27.   The funds received from the issuance of the Senior Secured Notes was partially

used to pay the cash component in the abovementioned Exchange Offer. Ottesen Declaration, ¶

18.

        28.   The participation of holders of the Subordinated Unsecured Notes in the Exchange

Offer was low. This resulted in the Norske Enterprise facing Senior Secured Notes maturing in

2019, Prior Exchange Notes maturing in 2021 and 2023, together with considerable amounts of

Subordinated Unsecured Notes maturing in 2016, 2017 and 2033. Ottesen Declaration, ¶ 19.




                                                9
18-13571-smb      Doc 1      Filed 11/16/18 Entered 11/16/18 15:08:54         Main Document
                                           Pg 18 of 36


       29.     By the summer of 2015, it was clear that the Norske Enterprise's liquidity would be

insufficient to repay the Subordinated Unsecured Notes maturing in June 2016 (“2016 SUN

Notes”), a substantial portion of which were held by Cyrus. Ottesen Declaration, ¶ 20.

       30.     Accordingly, during the summer of 2015, the Norske Board started working on a

second refinancing scheme (“Second Restructuring”). Ottesen Declaration, ¶ 20.

       31.     In connection with the Second Restructuring, holders of the Subordinated

Unsecured Notes maturing in 2017 were offered to exchange their notes into a package

approximating the following: (i) 47% Subordinated Unsecured Notes maturing in 2026; (ii) 36%

perpetual notes maturing in 2115 (treated as equity for accounting purposes); and (iii) a 17% par-

value write off. Ottesen Declaration, ¶ 21.

       32.     Further, certain liquidity initiatives, financed in part by Cyrus, were implemented

to finance the repayment of the upcoming maturity of the 2016 SUN Notes, including the

following:

      The issuance of a new Norwegian Securitization Facility (“NSF”) for 100 Million EUR
       with NSAS (the direct parent of the Norske operating companies) serving as primary
       obligor;

      The issuance of an additional 10 Million EUR of secured debt in accordance with the
       Senior Secured Notes indenture to NSAS;

      The issuance of a 20 Million EUR bridge loan to finance the purchase price the Norske
       Enterprise would eventually receive in relation to the sale of a New Zealand geothermal
       power plant; and

      The issuance of share capital in Norske Skogindustrier for 15 Million EUR.

Ottesen Declaration, ¶ 22.

       33.     The NSF was secured with, among other things, pledges in the inventory

receivables and bank accounts of certain of the Norske Enterprise’s European operating

companies. Because of the NSF's security package and its placement in the corporate structure –




                                               10
18-13571-smb      Doc 1      Filed 11/16/18 Entered 11/16/18 15:08:54          Main Document
                                           Pg 19 of 36


the primary obligor was NSAS – it was senior both to the Senior Secured Notes and the Prior

Exchange Notes for all practical matters. Ottesen Declaration, ¶ 23.

       34.     Over the objection of certain of the holders of the Senior Secured Notes represented

by Citibank N.A., the cash received by NSAS from the NSF was upstreamed, either directly or

indirectly, to Norske Skogindustrier to repay the 2016 SUN Notes (“Upstreaming and

Repayment”).      Ottesen Declaration, ¶ 24.         On information and belief, Cyrus received

approximately 31 Million EUR through the Upstreaming and Repayment. Ottesen Declaration, ¶

24.

                                   The Norway Bankruptcy

       35.     Due to the Norske Enterprise’s continuing financial difficulties, on December 19,

2017 (“Norwegian Petition Date”), the Norske Board filed a voluntary petition on behalf of

Norske Skogindustrier with the Oslo Court. (“Norway Bankruptcy Petition”).                 Ottesen

Declaration, ¶ 25; Exhibit 2.

       36.     On December 20, 2017, four of Norske Skogindustrier’s Norwegian subsidiaries

also filed voluntary petitions for liquidation with the Oslo Court: Norske Skog Holding AS, Norske

Treindustrier AS, Lysaker Invest AS, and Norske Skog Eiendom AS (“Norwegian Subsidiaries”).

Ottesen Declaration, ¶ 26.

       37.     On December 19, 2017, the Petitioner was appointed bankruptcy trustee of the

Norske Skogindustrier Estate by the Oslo Court (“Norway Bankruptcy Order”) and on

December 20, 2017 the Petitioner was appointed as trustee for the Norwegian Subsidiaries.

Ottesen Declaration, ¶ 27; Exhibit 1.




                                                11
18-13571-smb      Doc 1      Filed 11/16/18 Entered 11/16/18 15:08:54               Main Document
                                           Pg 20 of 36


       38.     On the Norwegian Petition Date, Norske Skogindustrier’s records listed

approximately 287 Million EUR in assets and approximately 924 Million EUR in liabilities.

Ottesen Declaration, ¶ 28.

       39.     As Trustee, the Petitioner has begun the process of adjudicating claims received in

accordance with the provisions of the Bankruptcy Act, and creditors will receive an adjudication

notice advising that their claim has been accepted, partially accepted or rejected in full. Further,

the Petitioner has been involved in the liquidation of certain of the assets of Norske Skogindustrier

and the Norwegian Subsidiaries within Norway. Ottesen Declaration, ¶ 29.

       40.     At present, the Petitioner is currently investigating, inter alia, potential claims and

causes of action to recover amounts due from third parties in connection with the events leading

up to the Norway Bankruptcy, including the Second Restructuring and the subsequent

Upstreaming and Repayment. Ottesen Declaration, ¶ 30.

       41.     In particular, the Petitioner filed this application, inter alia, to ensure that the United

States court system and discovery rules are available in relation to any claims that may arise

therefrom, as certain parties connected to the Upstreaming and Repayment are located within the

United States, and there are witnesses and evidence related to the circumstances leading to Norske

Skogindustrier’s insolvency and bankruptcy located in the United States. As the Petitioner’s

investigations continue, it may be determined not to utilize the rights of United States court access

and discovery. Ottesen Declaration, ¶ 30.

                                  Norwegian Law on Insolvency

       42.     The Bankruptcy Act is the primary law governing the two types of statutory

bankruptcy proceedings involving a Norwegian company. Bankruptcy proceedings may be

voluntary or compulsory. The Bankruptcy Act is supplemented by the Satisfaction of Claims Act




                                                   12
18-13571-smb         Doc 1   Filed 11/16/18 Entered 11/16/18 15:08:54           Main Document
                                           Pg 21 of 36


of 8 June 1984 No. 59 (the “Claims Act”), the Mortgage Act of 8 February 1980 No. 2, as well as

the Limited Liability Companies Act of 13 June 1997 No. 3, the Financial Collateral Act of 26

March 2004 No. 17 and the Enforcement Act of 26 June 1992 No. 86 (collectively, the “Norway

Bankruptcy Laws”). Foreign Counsel Declaration, ¶ 21.

       43.     The first type of Norway Bankruptcy proceeding is known as a “judicial debt

negotiation” proceeding, wherein the court, debtor, creditors and administrator work together to

rescue the debtor’s business. In a “judicial debt negotiation” proceeding, the administrator

maintains primarily a supervisory role. To that end, the debtor retains legal power over its assets

and the board of directors remains in control of the ongoing business.              Foreign Counsel

Declaration, ¶ 22.

       44.     The second type of Norway Bankruptcy proceeding, applicable to Norske

Skogindustrier given that the Oslo Court has declared it unable to meet its obligations in a timely

manner and that its “payment difficulties are not of a temporary nature,” entails the winding-up

and liquidation of the debtor. Foreign Counsel Declaration, ¶ 23.

       45.     In Norway, a winding-up proceeding will only commence if the debtor is insolvent.

A debtor is deemed insolvent if the bankruptcy court finds both: (1) insufficiency (the debts exceed

the value of the debtor’s assets); and (2) illiquidity (the debtor is unable to pay its debts as they

fall due, and the situation is not temporary). Foreign Counsel Declaration, ¶ 24.

       46.     The purpose of a winding-up proceeding is substantially similar to a bankruptcy

proceeding in the United States inasmuch as this Norwegian proceeding prioritizes liquidating the

debtor’s assets for benefit of its creditors and then distributing the proceedings amongst creditors

pursuant to statutory repayment rules. Foreign Counsel Declaration, ¶ 26.




                                                 13
18-13571-smb         Doc 1   Filed 11/16/18 Entered 11/16/18 15:08:54           Main Document
                                           Pg 22 of 36


       47.     In winding-up proceedings, the bankruptcy estate is a separate legal entity with its

own identification number in the Norwegian company register. Foreign Counsel Declaration, ¶

27.

       48.     Upon the opening of a winding-up proceeding, the company no longer has any

power over nor title to its assets as the estate automatically seizes the company’s assets. The

administrator of the estate may exempt from seizure assets perceived to be valueless or that create

liabilities for the estate, upon which legal title and power over reverts to the debtor. Foreign

Counsel Declaration, ¶ 28.

       49.     The Claims Act allows the bankruptcy estate to clawback, i.e., avoid, transactions

that occurred within three months prior to the bankruptcy filing, and in some cases, transactions

that occurred either one, two or up to ten years prior to the bankruptcy filing can be avoided.

Specifically, the Claims Act authorizes the Estate to invalidate transactions contrary to a fair and

equitable distribution of the debtor’s assets. Transactions the Estate can clawback include those

considered to be extraordinary payments, gifts and security for old debts. Foreign Counsel

Declaration, ¶ 29.

       50.     The winding-up of Norske Skogindustrier is carried out by the Oslo Court because

Norske Skogindustrier maintained its principal place of business in Oslo, Norway. The Oslo Court

is the only County Court in Norway that specializes in insolvency matters, among other things.

Foreign Counsel Declaration, ¶ 30.

       51.     Upon the opening of the Norway Bankruptcy, the Oslo Court immediately

appointed the Trustee and directed the formation of a creditors committee (“Creditors

Committee”). The Trustee is in charge of the management of the Norske Skogindustrier Estate

and the Creditors’ Committee technically administers the Norske Skogindustrier Estate. Within




                                                14
18-13571-smb        Doc 1   Filed 11/16/18 Entered 11/16/18 15:08:54            Main Document
                                          Pg 23 of 36


this division of responsibility, the majority of decisions are taken by the Trustee alone.      For

instance, the Trustee represents the Norske Skogindustrier Estate in dealings with third parties and

can request general meetings of creditors. Foreign Counsel Declaration, ¶ 34.

       52.     Broadly speaking, the Trustee is entrusted to “safeguard the common interests of

the creditors against the individual creditor and third parties” by “conducting the necessary

activities to wind up the estate.” Foreign Counsel Declaration, ¶ 35.

       53.     The Bankruptcy Act sets out many of the powers and authority of the Trustee.

These powers include, but are not limited to:

               1)      identifying the assets of the estate, and for that purpose examining and if
                       necessary contesting any demands for a surrender of assets existing in the
                       estate;

               2)      collecting the accounts receivable of the debtor;

               3)      ensuring the safekeeping and and selling of assets;

               4)      ascertaining whether each claim should be approved as entitled to dividends
                       and whether it has a preferential right;

               5)      keeping accounts for the estate according to government regulations;

               6)      conducting the meetings of the Board of Trustees/Creditors Committee and
                       keeping minutes of the deliberations and adopted resolutions;

               7)      requesting information concerning the debtor’s capital and income from the
                       Norwegian revenue authorities;

               8)      determining the extent to which the debtor’s business should continue under
                       direction of the estate;

               9)      deciding whether or not to assume the debtor’s contractual obligations,
                       including whether to terminate employment agreements; and

               10)     requesting avoidance of unfavorable or fraudulent transactions.

Foreign Counsel Declaration, ¶ 37.

       54.     The Trustee must consult with the Creditors Committee in all matters of major

importance, and is required to submit reports to the Oslo Court, the Creditors Committee and the




                                                15
18-13571-smb      Doc 1    Filed 11/16/18 Entered 11/16/18 15:08:54           Main Document
                                         Pg 24 of 36


creditors regarding the financial condition of the bankruptcy estate. Foreign Counsel Declaration,

¶ 38.

        55.    As set forth in the Norway Bankruptcy Order, in conjunction with the Oslo Court

and the Creditors Committee, the Trustee has been authorized to exercise all powers set forth in

the relevant provisions of the Norway Bankruptcy Laws.

        56.    The Norway Bankruptcy is a fair and equitable proceeding, as all creditors and

interest holders of the Norske Skogindustrier Estate have an opportunity to be heard by the Oslo

Court and no creditor will be prejudiced because the proceeding is foreign-based.

                        Norske Skogindustrier’s Activities in Norway

        57.    Norske Skogindustrier is a Norwegian public limited liability company under the

laws of Norway with Business Register Number 911 750 961. The company was first established

in 1962. The company's postal address was P.O. Box. 294 Skøyen, 0213 Oslo, Norway. Norske

Skogindustrier maintained a principal place of business at Karenslyst Allé 49, 0279 Oslo, Norway.

Foreign Counsel Declaration, ¶ 9; Ottesen Declaration, ¶ 10.

        58.    Norske Skogindustrier was a holding company, which through its subsidiaries,

produced newsprint and magazine paper globally. Up until the Norwegian Petition Date, Norske

Skogindustrier, through its subsidiaries, operated paper mills in Norway, Austria, France, Brazil,

Australia and New Zealand. Foreign Counsel Declaration, ¶ 10; Ottesen Declaration, ¶ 11.

        59.    The Trustee is currently administering the Norske Skogindustrier Estate from his

office in Norway. Ottesen Declaration, ¶ 8.

        60.    In addition, Norske Skogindustrier maintained Norway as its headquarters and was

operated from Norway. A substantial portion of Norske Skogindustrier assets – bank accounts

and ownership interests in subsidiaries - were located in Norway. Ottesen Declaration, ¶ 37.




                                               16
18-13571-smb      Doc 1      Filed 11/16/18 Entered 11/16/18 15:08:54           Main Document
                                           Pg 25 of 36


       61.     Norske Skogindustrier commenced the Norway Bankruptcy before the Oslo Court

located in Norway, and all creditors of the Norske Skogindustrier Estate may submit their claims

in the Norway Bankruptcy. Due to the Petitioner’s appointment by the Oslo Court, the Norske

Board has no authority over the Norske Skogindustrier Estate. Ottesen Declaration, ¶ 38.

       62.     The liquidation of Norske Skogindustrier is taking place in Norway. Nearly all of

the work to date relating to the Norway Bankruptcy (and post-liquidation activities) has been

conducted in Norway and all of the work is supervised by the Trustee and the Creditors Committee

for the Norske Skogindustrier Estate, and, ultimately, subject to the supervision of the Oslo Court.

Ottesen Declaration, ¶ 39.

       63.     All relevant creditors, stakeholders, and shareholders regard Norske Skogindustrier

as a Norwegian company. Ottesen Declaration, ¶ 40.

       64.     There is no other pending foreign insolvency proceeding except the Norway

Bankruptcy in which Norske Skogindustrier or the Norske Skogindustrier Estate is the subject of

the proceeding. Ottesen Declaration, ¶ 42.

       65.     There is no pending actions in the United States in which Norske Skogindustrier

or the Norske Skogindustrier Estate is named as a party. Ottesen Declaration, ¶ 43; Exhibit 3.

       66.     In addition to recognizing the Norway Bankruptcy as a foreign main proceeding,

the Petitioner respectfully requests that this Court authorize the issuance of discovery pursuant to

11 U.S.C. § 1521(a)(4), if the Petitioner determines at a later date that taking discovery concerning

the assets, affairs and liabilities of Norske Skogindustrier is in the best interests of the estate.

Ottesen Declaration, ¶ 44.




                                                 17
18-13571-smb         Doc 1   Filed 11/16/18 Entered 11/16/18 15:08:54          Main Document
                                           Pg 26 of 36


       67.     It is possible that discovery will be sought from Cyrus and certain third party

financial institutions in connection with the Second Restructuring and the Upstreaming and

Repayment. Ottesen, ¶ 45.

       68.     In particular, the Norske Skogindustrier Estate is investigating potential claims

against certain debtholders, equityholders and directors in connection with certain transfers made

by Norske Skogindustrier and its subsidiaries prior to its entry into liquidation (“Potential Third

Party Claims”). The Potential Third Party Claims are broadly categorized as: (i) potential claims

against management and affiliates, directors, officers and consultants of Norske Skogindustrier in

connection with their fiduciary duties and management of Norske Skogindustrier and its assets;

and (ii) claims against debtholders and equity holders in connection with the Upstreaming and

Repayment. Ottesen Declaration, ¶ 46.

       69.     The right to obtaining this information via the issuance of United States discovery

will assist the Petitioner in realizing assets of the Norske Skogindustrier Estate and determining

whether the Norske Skogindustrier Estate should commence actions against third parties. Ottesen

Declaration, ¶ 47.

                                         ARGUMENT

I.     THE NORWAY             BANKRUPTCY             SHOULD    BE    RECOGNIZED          UNDER
       CHAPTER 15

       70.     Section 1517 of the Bankruptcy Code mandates entry of an order recognizing a

“foreign proceeding” if it appears that recognition will not undermine U.S. public policy and: “(1)

such foreign proceeding for which recognition is sought is a foreign main proceeding or foreign

non-main proceeding within the meaning of section 1502; (2) the foreign representative applying

for recognition is a person or body; and (3) the petition meets the requirements of section 1515.”

11 U.S.C. § 1517(a).




                                                18
18-13571-smb        Doc 1     Filed 11/16/18 Entered 11/16/18 15:08:54              Main Document
                                            Pg 27 of 36


       71.       Each of those requirements is met here, and entry of an order in the form of Exhibit

1 to this Petition will significantly aid the Petitioner’s efforts to administer the Norske

Skogindustrier Estate’s assets and liabilities, and ensure a fair and equitable treatment of and

greater distributions to the Norske Skogindustrier Estate’s creditors and interest holders.

       A.        The Norway Bankruptcy is a Foreign Proceeding and the Petitioner Is a
                 Foreign Representative

       72.       Section    101(23)      of    the        Bankruptcy   Code     defines     a   foreign

proceeding as:

                 a collective judicial or administrative proceeding in a foreign
                 country, including an interim proceeding, under a law relating to
                 insolvency or adjustment of debt in which proceeding the assets and
                 affairs of the debtor are subject to control or supervision by a foreign
                 court, for the purpose of reorganization or liquidation.

11 U.S.C. § 101(23). This definition incorporates the term foreign representative, which the

Bankruptcy Code in turn defines as “a person or body, including a person or body appointed on an

interim basis, authorized in a foreign proceeding to administer the reorganization or liquidation of

the debtor’s assets or affairs or to act as a representative of such foreign proceeding.” 11 U.S.C.

§ 101(24). There is no question that the Petitioner and the Norway Bankruptcy satisfy each of

these requirements.

       73.       First, the Norway Bankruptcy is a judicial proceeding in a foreign country, Norway,

subject to the control and supervision of the Oslo Court. Foreign Counsel Declaration at ¶ 44. All

claims against the Norske Skogindustrier Estate may be submitted in the Norway Bankruptcy and

all claimants have the right to access the Oslo Court and contest decisions of the Petitioner.

Foreign Counsel Declaration, ¶¶ 30-33.

       74.       Second, the Norway Bankruptcy is being administered by the Petitioner, who was

appointed by the Oslo Court pursuant to the Norway Bankruptcy Act as trustee to oversee the




                                                     19
18-13571-smb      Doc 1    Filed 11/16/18 Entered 11/16/18 15:08:54             Main Document
                                         Pg 28 of 36


winding up of the Norske Skogindustrier Estate according to the provisions of the Norway

Bankruptcy Act. Foreign Counsel Declaration, ¶ 13-14. As such, the Petitioner is a “person

authorized in a foreign proceeding to administer the reorganization or the liquidation of [Norske

Skogindustrier’s] assets or affairs,” within the meaning of Section 101(24).

       75.     Third, the relevant portions of the Norway Bankruptcy Act and related rules that

govern the Norway Bankruptcy specifically relate to proceedings in Norway concerning

“insolvency or adjustment of debt.” 11 U.S.C. § 101(23).

       76.     Finally, the Norway Bankruptcy is a “collective … proceeding” because it

“considers the rights and obligations of all creditors.” See, e.g., In re Ashapura Minechem Ltd.,

No. 11-14668 JMP (Bankr. S.D.N.Y. Nov. 22, 2011) (quoting In re Betcorp Ltd., 400 B.R. 266,

281 (Bankr. D. Nev. 2009)); In re Gold & Honey, Ltd., 410 B.R. 357, 370 (Bankr. E.D.N.Y. 2009)

(citations omitted). Among other tasks, the Petitioner currently is in the process of collecting and

assessing claims from all of the Norske Skogindustrier Estate’s creditors, and the Creditors

Committee has been formed to work with the Trustee on the Norway Bankruptcy.

       77.     As discussed above, this Court has found that official insolvency proceedings

brought pursuant to the laws of other Nordic countries qualify as a “foreign proceeding,” and that

the individual appointed to oversee the foreign debtor’s estate qualifies as a “foreign

representative” for purposes of section 101(23) and (24). This District has recognized similar

liquidation proceedings by Nordic entities as foreign main proceedings under similar

circumstances. In re Containership Company (TCC) A/S, Case No. 11-12622 (Bankr. S.D.N.Y.

July 1, 2011) (granting recognition of Danish liquidation as a foreign main proceeding); In re Atlas

Shipping A/S, Case. No. 09-10314 (Bankr. S.D.N.Y. February 25, 2009) (granting recognition of

Danish liquidation as a foreign main proceeding); In re Britannia Bulkers A/S, Case No. 08-15187




                                                20
18-13571-smb      Doc 1     Filed 11/16/18 Entered 11/16/18 15:08:54              Main Document
                                          Pg 29 of 36


(Bankr. S.D.N.Y. January 30, 2009) (granting recognition of Danish liquidation as a foreign main

proceeding and granting discovery requests); See also, Cunard S.S. Co. v. Salen Reefer Servs. AB,

773 F.2d 452 (2d Cir. 1985) (vacating an attachment against a Swedish debtor’s assets and

recognizing a Swedish foreign insolvency proceeding).

       B.      The Norway Bankruptcy is a Foreign Main Proceeding

       78.     In the absence of evidence to the contrary, the debtor’s registered office, here in

Norway, is presumed to be its COMI. 11 U.S.C. §1516(c). Here, there is no such contrary

evidence.

       79.     As discussed in detail above, Norske Skogindustrier was formed as a public limited

liability company pursuant to the laws of Norway, maintained its registered office in Norway, and

its documents and other correspondence made it clear that Norske Skogindustrier was a Norwegian

company. Foreign Counsel Declaration, ¶ 9; Ottesen Declaration, ¶ 10.

       80.     In any case, a foreign debtor’s COMI is determined at the time the Chapter 15

petition is filed, and the Second Circuit has held “that a debtor’s COMI should be determined

based on its activities at or around the time the Chapter 15 petition is filed, as the statutory text

suggests.” In re Fairfield Sentry Ltd., 714 F.3d 127, 137 (2d Cir. 2013); In re Millennium Global

Emerging Credit Master Fund Limited, 458 B.R. 63 (Bankr. S.D.N.Y. 2011).

       81.     It is well-established that in determining an entity’s COMI, courts consider any

relevant factors, including: (i) the location of the debtor’s assets; (ii) the location of the debtor’s

books and records; (iii) the location of the majority of the debtor’s creditors; (iv) the commercial

expectations and knowledge of the debtor’s creditors; and (v) the location of those who actually

manage the debtor. See, e.g., In re Suntech Power Holdings Co., Ltd., 520 B.R. 399, 416 (Bankr.

S.D.N.Y. 2014) (citing cases and describing consideration of the debtor’s “nerve center” including

from where the debtor’s activities are controlled).



                                                  21
18-13571-smb      Doc 1    Filed 11/16/18 Entered 11/16/18 15:08:54            Main Document
                                         Pg 30 of 36


        82.    As an initial matter, a substantially portion of Norske Skogindustrier assets – bank

accounts and ownership interests in subsidiaries - are located in Norway. Ottesen Declaration at

¶ 37.

        83.    Applying the foregoing factors to this case, there is no doubt that the Norske

Skogindustrier Estate’s COMI is Norway. Since the commencement of the Norway Bankruptcy

in 2017, all activities associated therewith have been conducted and/or overseen by the Petitioner

from Norway. Among other things, the Petitioner was appointed by the Oslo Court, is engaged in

the process of investigating and assessing the claims of the Norske Skogindustrier Estate and its

creditors and interest holders from Norway, is liquidating the assets of Norske Skogindustrier and

certain Norwegian subsidiaries before the Norway Bankruptcy, and is engaged in discussions with

creditors and interest holders, all from his office in Norway. Ottesen Declaration at ¶¶ 38-39.

        84.    Under the circumstances, the Petitioner submits that there is ample evidence and

precedent to support recognition of the Norway Bankruptcy as a foreign main proceeding.

        C.     The Norway Bankruptcy Meets All Other Requirements for Recognition

        85.    In addition to being a foreign main proceeding brought by a duly appointed foreign

representative, the Norway Bankruptcy meets all other requirements for recognition under section

1515 of the Bankruptcy Code. The Petition is accompanied by a translated copy of the Norway

Bankruptcy Order issued by the Oslo Court, which evidences the commencement of the Norway

Bankruptcy and the appointment of the Petitioner as trustee of the Norske Skogindustrier Estate.

The Petition also is accompanied by a declaration that contains a statement identifying all foreign

proceedings with respect to the Norske Skogindustrier Estate that are known to the Petitioner. See

11 U.S.C. §§ 1515(b),(c); see also Ottesen Declaration, Exhibit 3.

        86.    The Petition likewise is accompanied by a declaration containing the information

required by Federal Rule of Bankruptcy Procedure 1007, including the disclosures required by



                                                22
18-13571-smb         Doc 1    Filed 11/16/18 Entered 11/16/18 15:08:54              Main Document
                                            Pg 31 of 36


Federal Rule of Bankruptcy Procedure 7007.1, including a statement indicating that there are no

other persons or entities known to the Petitioner that are authorized to administer foreign

proceedings with respect to Norske Skogindustrier or the Norske Skogindustrier Estate, and a list

of all parties to litigation with Norske Skogindustrier and the Norske Skogindustrier Estate in the

United States. See Ottesen Declaration at Exhibit 3. All documents supporting the Petition are in

English. See 11 U.S.C. § 1515(d).

        87.       For all of these reasons, this Court can and should find that all of the requirements

for recognition of the Norway Bankruptcy as a foreign main proceeding under chapter 15 have

been satisfied.

        88.       Section 1521(a) provides that “[u]pon recognition of a foreign proceeding, whether

main or nonmain, where necessary to effectuate the purpose of this chapter and to protect the assets

of the debtor or the interests of the creditors, the court may, at the request of the foreign

representative, grant any appropriate relief including . . . (4) providing for the examination of

witnesses, the taking of evidence or the delivery of information concerning the debtor’s assets,

affairs, rights, obligations or liabilities[.]”

        89.       This District has recognized the broad scope of section 1521(a)(4). See In re

Millennium Glob. Emerging Credit Master Fund Ltd., 471 B.R. 342, 346 (Bankr. S.D.N.Y. 2012)

(citation and footnote omitted) (“Section 1521(a)(4) provides specifically that the Court may enter

an order providing for ‘the taking of evidence or the delivery of information concerning the

debtor’s assets, affairs, rights, obligations or liabilities.’ … By its terms, this provision enables a

Foreign Representative to take broad discovery concerning the property and affairs of a debtor.”).

        90.       Similarly, this Court has discretion to order the disclosure of books, records, papers,

electronic correspondence, banking and other information relating to Norske Skogindustrier, its




                                                    23
18-13571-smb       Doc 1     Filed 11/16/18 Entered 11/16/18 15:08:54                Main Document
                                           Pg 32 of 36


assets or financial affairs located in this District or that is within the possession, custody, or control

of parties subject to the jurisdiction of this Court. See, e.g., 11 U.S.C. §§ 1519(a)(2), (3), 1521

(a)(5),(7); see also In re Gee, 53 B.R. 891, 905 (Bankr. S.D.N.Y. 1985) (under former section 304,

the Court issued order “directing all persons and entities within the Southern District of New York

which now have or may hereinafter obtain books and records, to forthwith turn over all such books

and records to [the Liquidator]”); see also, In re 47-49 Charles Street, Inc., No. 93 B 42821(CB)

(S.D.N.Y. Mar. 30, 1999) (“Title 11, section 521(4) of the Bankruptcy Code clearly requires the

Debtor to surrender its books and records to the trustee, and title 11, section 542(e) extends that

requirement to attorneys, accountants and other persons who may hold such books and records.”).

        91.     Any third party who can be shown to have a relationship with a debtor can be made

subject to investigation by a bankruptcy examiner since the purpose of such an investigation is to

aid in discovery of assets. See In re Ionosphere Clubs, Inc., 156 B.R. 414, 432 (S.D.N.Y. 1993)

(citing, e.g., In re Vantage Petroleum Corp, 34 B.R. 650, 651 (Bankr. E.D.N.Y. 1983); Sachs v.

Hadden, 173 F.2d 929, 931 (2d. Cir. 1949)), for the proposition that “[t]he investigation of an

examiner in bankruptcy, unlike civil discovery under Rule 26(c), is supposed to be a ‘fishing

expedition,’ as exploratory and groping as appears proper to the Examiner. Because the purpose

of the Rule 2004 investigation is to aid in the discovery of assets, any third party who can be shown

to have a relationship with the debtor can be made subject to a Rule 2004 investigation.” This

Court routinely orders similar relief in cases under chapter 15. See, e.g., In re Millennium Globe

Corp., 471 B.R. 342, 346-47 (Bankr. S.D.N.Y. 2012) (noting that “there is no authority in chapter

15 limiting the discovery available to foreign representatives”); In re Toft, 453 B.R. 186, 193

(Bankr. S.D.N.Y. 2011) (noting that the foreign representative could take discovery under 15

U.S.C. § 1521(a)(4) even though the debtor had no assets or business in the United States, as this




                                                   24
18-13571-smb         Doc 1    Filed 11/16/18 Entered 11/16/18 15:08:54              Main Document
                                            Pg 33 of 36


provision is “more explicit” in granting discovery requests than its predecessor statute 11 U.S.C.

§ 304); In re Cozumel Caribe, S.A. de C.V., No. 10-13913 (MG) (Bankr. S.D.N.Y. Oct. 20, 2010)

(granting foreign representative and “any other person properly appointed by the Mexican court”

discovery rights under 11 U.S.C. § 1521(a)(4)).

        92.      Discovery and turnover of information concerning Norske Skogindustrier’s assets,

affairs, rights, obligations or liabilities from Cyrus and certain third party financial institutions may

be necessary to the Petitioner’s efforts to fully investigate the Norske Skogindustrier Estate’s

claims against third parties so as to eventually recover Norske Skogindustrier’s assets. Under the

circumstances, the Petitioner respectfully request that upon recognition, this Court enter an Order:

              a. Permitting, but not requiring, the Petitioner to issue discovery requests to Cyrus
                 and certain third party financial institutions in its discretion and as necessary, so as
                 to ascertain information concerning Norske Skogindustrier’s assets and transfers
                 prior to the commencement of the Norway Bankruptcy and critical information
                 concerning the Norske Skogindustrier Estate’s claims against third parties; and

              b. granting the Petitioner authority to assert claims of the Norske Skogindustrier
                 Estate against parties that are subject to jurisdiction in the United States.

         REQUEST FOR WAIVER OF LOCAL BANKRUPTCY RULE 9013-1(a)

        93.      It is respectfully requested that this Court waive and dispense with the requirement

set forth in Rule 9013-l(a) of the Local Rules for the United States Bankruptcy Court for the

Southern District of New York that any motion filed by the Norske Skogindustrier Estate be

accompanied by a memorandum of law on the grounds that the relevant authorities in support of

the Petition are contained herein.

                                 HEARING DATES AND NOTICES

        94.      Section 1517(c) of the Bankruptcy Code requires that “[A] petition for recognition

of a foreign proceeding be decided upon at the earliest possible time.” Bankruptcy Rule 2002 sets

forth a twenty-one day notice requirement to parties in interest with certain exceptions to approve




                                                    25
18-13571-smb      Doc 1     Filed 11/16/18 Entered 11/16/18 15:08:54             Main Document
                                          Pg 34 of 36


the Petition. If no objections to this Petition are filed by the date ordered for such objections, the

Petitioner request that the Court enter the proposed order recognizing the Norway Bankruptcy as

a foreign main proceeding without a hearing pursuant to Local Rule 2002-2. The Petitioner and

his counsel, however, are of course willing to appear and will be prepared to answer any questions

that the Court may have.

       95.     Subsection (q)(1) of Rule 2002 governs notice of a petition for recognition of a

foreign proceeding. The Petitioner does not currently seek provisional relief nor is there pending

United States litigation. Nevertheless, out of an abundance of caution, the Petitioner’s first day

filings in this case have been served upon all of the Norske Skogindustrier Estate’ creditors located

in the United States concurrently with the filing of this Petition.

       96.     No previous application for the relief requested in this Petition has been made in

this or any other court in the United States.

                                          CONCLUSION

       WHEREFORE, the Petitioner respectfully request that this Court enter an Order,

substantially in the form of Exhibit 1 to this Petition, granting the relief requested herein and such

other and further relief as may be just and proper.


Dated: New York, New York
       November 16, 2018

                                                Respectfully submitted,

                                                HOLLAND & KNIGHT LLP


                                                By:    /s/ Warren E. Gluck, Esq.
                                                       Warren E. Gluck, Esq.
                                                       Richard A. Bixter, Jr., Esq. (pro hac
                                                       pending)
                                                       Sheila (Qian) Shen, Esq.
                                                       31 West 52nd Street



                                                  26
18-13571-smb   Doc 1   Filed 11/16/18 Entered 11/16/18 15:08:54   Main Document
                                     Pg 35 of 36


                                            New York, NY 10019
                                            Telephone: 212-513-3200
                                            Telefax: 212-385-9010
                                            warren.gluck@hklaw.com
                                            richard.bixter@hklaw.com
                                            qian.shen@hklaw.com

                                     Counsel for the Petitioner




                                       27
18-13571-smb       Doc 1     Filed 11/16/18 Entered 11/16/18 15:08:54          Main Document
                                           Pg 36 of 36




                                         VERIFICATION

         Pursuant to 28 U.S.C. § 1746, Tom Hugo Ottesen declares as follows:
         I am the duly appointed Trustee (the "Trustee") of the bankruptcy estate of Norske
Skogindustrier ASA ("Norske Skogindustrier Estate"), currently being administered under the
supervision of the Oslo Bankruptcy Court (the "Oslo Court"), Case No. 17-198212KON-OBYF/1
(the "Norway Bankruptcy"), pursuant to the Bankruptcy Act of 8 June 1984 No. 58 (the
"Bankruptcy Act"). I have full authority to verify the foregoing Verified Petition for Recognition
of Foreign Insolvency Proceedings and Application for Additional Relief, Pursuant to Sections
1504, 1507, 1509, 1515, 1517, 1520 and 1521 of the Bankruptcy Code (the "Verified Petition").
I have read the Verified Petition, am informed, and believe that the allegations contained therein
are true and accurate to the best of my knowledge, information, and belief.
         I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Executed this /S— day of November, 2018, in



                                                             LL
                                                     Tom Hug       t se
                                                     Trustee of t e Estate of Norske
                                                     Skogindustrier ASA




#61783967 vl                                    28
